DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 11, and 19, Fig. 15 of Jones et al. (US PGPub 2012/0252195, hereinafter Jones) discloses a source arc chamber having a conductive first end wall, a conductive second end wall, and a conductive sidewall defining an inner chamber space (1014) (see paragraph [0176]); a repellent electrode (1022) positioned in the inner chamber space (1014) and secured to the first end wall of an insulator material (1172) (see paragraph [0178]), the repellent electrode (1022) including a repellent surface that substantially mirrors the shape of the inner chamber space in a transversal plane where the repellent surface (see Fig. 15); and a cathode (1020) positioned in the inner chamber space (1014) and secured to one of the conductive second wall end wall (see Fig. 15) (see paragraph [0176]). The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the repellent electrode is secured to the first end wall through a shaft element of an insulator material and the repellent surface is positioned with a gap space separating the repellent electrode from the conductive sidewall of the source arc chamber.
Claims 2-10, 12-18, and 20 are allowed due to being dependent from allowable independent claims 1, 11, and 19, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





Hanway Chang
October 28, 2021
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881